Citation Nr: 0708294	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In an October 2004 decision, the Board denied the veteran's 
claim of service connection for hepatitis C.  The Board 
separately remanded a claim for an initial compensable rating 
for foot calluses for additional development; this matter, 
however, has not since been recertified to the Board and will 
not be addressed at the present time.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), and, in September 
2005, the veteran's representative and the Secretary of 
Veterans Appeals (Secretary) filed a Joint Motion for Remand.  
This motion was granted in a September 2005 Court order, and 
the case is again before the Board.

The Board notes that the veteran's March 2004 Board hearing 
was conducted by a Veterans Law Judge no longer employed by 
the Board, and he was notified in January 2007 that he had 
the right to a further Board hearing.  He did not respond to 
this letter, however.

In February 2007, the veteran's representative submitted a 
letter requesting that the Board "vacate its prior decision 
in this matter."  The October 2004 Board decision, however, 
had previously been vacated pursuant to the aforementioned 
Court order, so the Board finds no basis for the action 
requested by the representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In terms of what is considered a "disability" under VA laws 
and regulations, 38 C.F.R. § 3.301(a) indicates that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of duty 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
abuse of alcohol or drugs.  See also 38 C.F.R. § 3.301(c)(2 
and 3).  However, under 38 C.F.R. § 3.301(c)(1), the 
residuals of venereal diseases are not considered to be the 
result of willful misconduct.

In the present case, a VA examination report from October 
2002 contains a list of multiple risk factors for hepatitis 
C, including inoculations, razor rash, use of illicit IV 
drugs, and unprotected sexual activity with multiple 
partners, with a history of gonorrhea.  The examiner opined 
that the airgun and razor rash risk factors were not 
"significant" but also noted that "[a]ny one of the risk 
factors could have caused the hepatitis" and that it was not 
possible to say which risk factor was the cause of exposure 
to the hepatitis virus without resorting to speculation.

Also, in a May 2003 statement, a private doctor noted that 
the veteran's hepatitis C more likely than not had been 
present for at least thirty to thirty-five years.  

In the Joint Motion, the Secretary and the veteran's 
representative emphasized that a new VA examination is 
necessary to ascertain whether it is as likely as not that 
the veteran's hepatitis C is etiologically related to any in-
service risk factors.  As the Court granted this Joint 
Motion, the Board finds such an examination necessary, 
particularly in view of the provisions of 38 C.F.R. 
§ 3.301(a).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the veteran should be afforded 
a VA gastroenterological examination, by 
a specialist, to determine the etiology 
and nature of his claimed hepatitis C.  
The claims file should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
clinical findings of the examination, and 
sound medical principles, the examiner is 
requested to offer an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not (e.g., a 50 
percent probability) that an incident of 
the veteran's service (e.g., sexual 
activity, razor rash, air gun 
inoculations), other than abuse of IV 
drugs or alcohol, caused his current 
hepatitis C, if present.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
service connection for hepatitis C should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



